949 So. 2d 1140 (2007)
Robert McCURDY, Appellant,
v.
CITY OF HIALEAH and Cambridge Integrated Services Group, Appellees.
No. 1D06-1109.
District Court of Appeal of Florida, First District.
February 28, 2007.
Mark L. Zientz and Andrea Cox, Miami, for Appellant.
Warren Brown and Damian H. Albert of Walton Lantaff Schroeder & Carson, LLP, Fort Lauderdale; Robert L. Teitler of Walton Lantaff Schroeder & Carson, LLP, Miami; and Carlos Martin, Miami, for Appellees.
PER CURIAM.
Robert McCurdy appeals an order denying permanent total disability (PTD) benefits and failing to award penalties and interest for permanent impairment benefits for an accident occurring on July 1, 1996. *1141 We find the denial of PTD benefits is supported by competent and substantial evidence, and thus we affirm that denial. See Chavarria v. Selugal Clothing, Inc., 840 So. 2d 1071 (Fla. 1st DCA 2003). The employer and carrier correctly concede on appeal that claimant is entitled to penalties and interest on the award of permanent impairment benefits. Accordingly, the final order is reversed for failure to award penalties and interest pursuant to section 440.20, Florida Statutes (1995), and the cause is remanded for this limited purpose.
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings consistent with this opinion.
BARFIELD, VAN NORTWICK, AND THOMAS, JJ., concur.